Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 1 of 55

Fill in this information to identify your case:
United States Bankruptcy Court for the: Fl l E D

Southern District of lllinois
APR 0 3 2019

Case number (/fknown): Chapter you are filing under:
Chapter 7
g §:ap:er 3 cLERK, u. s. BANKRuPTcY couRr
n Ch::t:; 13 SOUTHERN DlSTRlQT lLLlNO|SEl Check if this is an

amendedi fling

haw
Official Form 101 9 50 /~l/W'
Voluntary Petition for lndividuals Fi|ing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

 

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
inforrnation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About debtor 1: Ahout Debtor 2 {Spouse Onty in a Joint Case):
1. Your full name
Wnte the name that is on your NANCY
government-issued picture , _
identification (for example, F'rsf name F'rst name
your driver’s license or
paSSpOFt). Middle name Middle name
Bring your picture LOSTON
identification to your meeting La$t name La$t name
with the trustee.
sum (sr., Jr., u, m) sumx (sr., Jr., u, nn
2. A|| other names you
have used in the last 8 First name Fi,st name
years
lnc|ude your married Or M|ddle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
. . _ _ 0 2 1 2 _ _
your Soclal Security XXX XX »-_ --~ __ _ XXX XX -_ --- _ _
number or federal oR OR
|ndividual Taxpayer
ldentification number 9 XX _ XX ____ __ __ _ 9 XX _ XX ___ _ __ ____
(lTlN)

 

Official Form 101 Voluntary Petition for |ndividuals Fi|ing for Bankruptcy page 1

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 2 of 55

 

 

 

 

Debtor 1 NANCY LOSTON Case number (irknown)
First Name Middle Narne Last Name
Abauz beezer 1: About center 2 (spouse only in a mix case):

4. Any business names
and Employer
ldentification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

m l have not used any business names or E|Ns.

cl | have not used any business names or E|Ns.

 

Business name

Business name

 

Business name

ENi

Business name

E|_N

T

 

5. Where you live

515 WASH|NGTON STREET

 

lf Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

VEN l C E lL 62090

City State ZlP Code Cify State ZlP CDdE
MADISON

County County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

 

 

 

lf Debtor 2’$ mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZlP Code Cify State zlP Code
s_ Why you are choosing Check one: Check one:

this district to file for
bankruptcy

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

cl l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

13 Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

m l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Officia| Form 101

Voluntary Petition for lndividua|s Fi|ing for Bankruptcy

page 2

 

Debtor 1

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 3 of 55

NANCY

LOSTON

Case number (irknown)

 

First Name

Middle Name

Last Name

-Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to t”i|e
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for lndividua/s Fi/ing
for Bankruptcy (Fon'n 2010)). A|so, go to the top of page 1 and check the appropriate box.

m Chapter 7

El Chapter 11
|;l Chapter 12
Cl Chapter 13

 

How you will pay the fee

El l will pay the entire fee when l t”i|e my petition. P|ease check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. lf your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

El l need to pay the fee in installments lf you choose this option, sign and attach the
Applicat/`on for Individuals to Pay The Filing Fee in Installments (Ofiicial Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). |f you choose this option, you must fill out the Application to Have the
Chapter 7 Fi/ing Fee Waived (Official Form 1033) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for m NO
bankruptcy within the
last 8 years? a Y€S- DiSf"`Ci When Case number
MM/ DD /¥YYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy m NO
cases pending or being 1 l
filed by a spouse who is m Yes. Debtor Relationship to you
not hung thls ca_se w'th District When Case number, if known
you, or by a business MM/DD /yYYY
partner, or by an
affiliate?
Debtor Relationship to you
Distn`ct When Case number, if known
MM / DD / ¥YYY
11- D° _y°u rent your n No. Go to line 12.
res'dence? m Yes. Has your landlord obtained an eviction judgment against you?

Official Fon'n 101

El No. co to line 12_

El Yes. Fill out Initial Statement About an Ev/`ction JudgmentAga/`nst You (Fon'n 101A) and tile it as
part of this bankruptcy petition.

 

 

 

 

Voluntary Petition for lndividuals Fi|ing for Bankruptcy page 3

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 4 of 55

Debror 1 NANCY LOSTON

Case number lirrnawn)
First Name Middle Name Last Name

 

m Report About Any Businesses You 0wn as a So|e Proprietor

 

12. Are you a sole proprietor m NO_ Go to part 4_
of any full- or part-time
business? |;.l Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC_ Number Street

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your business:

|;l Health Care Business (as defined in 11 U.S.C. § 101(27A))
|;l Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
|;l Stockbroker (as defined in 11 U.S.C. § 101(53A))

|;l Commodity Broker (as defined in 11 U.S.C. § 101(6))

|;l None of the above

 

13. Are you filing under lf you are filing under Chapter 11 , the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor’?

t _ _ |;.l No. l am not filing under Chapter 11.
For a definition of small
business debtor’ 563 |;.l No. | am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C- § 101(51D)- the Bankruptcy Code.

|;.l Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

 

14. Do you own or have any m NO
property that poses or is
allege¢l to pose a threat |;l Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs |f immediate attention is needed, why is it needed'?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZlP Code

 

Official Form 101 Voluntary Petition for lndividuals Fi|ing for Bankruptcy page 4

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 5 of 55

NANCY

Debtor 1

LOSTON

 

First Name

Exp|ain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseHng.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices lf you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you pald, and your creditors
can begin collection activities
again.

Official Form 101

Middle Name

Last Name

About Debtor 1:

You must check one.'

M l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

i;l l received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petitionx
you MUST file a copy of the certificate and payment
plan, if any.

l;l | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

i;l l arn not required to receive a briefing about

credit counseling because of:

l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n lncapacity.

My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

El oisabirity.

ij Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

 

Case number rrr known

About Debtor 2 (Spouse Only iri a doint Case):

usi

You must check one.'

U | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

0 l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

i;l l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement,

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankmptcy.

lf the court is satisfied with your reasons you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

i;l l arn not required to receive a briefing about
credit counseling because of:

l;l lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Disability. My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

ij Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 6 of 55

Debtor 1 NANCY

LOSTON

 

Firsl Name Middle Name

mi\nswer These Questions for Reporting Purposes

16. What kind of debts do
you have?

Last Name

Case number rif inowni

16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personal, family, or household purpose.”

El No. Go to line 16b.
El Yes. co to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

m No. Go to line 160.
El Yes. co to line 17.

160. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

i._.] No. l am not filing under Chapter 7. Go to line 18.

m Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and g NO
administrative expenses
are paid that funds will be n Yes
available for distribution
to unsecured creditors?
1a. How many creditors do El 149 El 1,000-5,000 El 25,001-50,000
you estimate that you El 50-99 El 5,001-10,000 El 50,001-100,000
°We? El 100-199 El 10,001-25,000 El More than 100,000
El 200-999
19. How much do you El $0-$50,000 El $1,000,001-$10 million El $500,000,001-$1 billion

estimate your assets to
be worth?

El $50,001-$100,000
Cl $100,001-$500,000
El $500,001-$1 million

El $10,000,001-$50 million
Cl $50,000,001-$100 million
El $100,000,001-$500 million

El $1,000,000,001_$10 billion
El $10,000,000,001-$50 billion
El More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Part 7: Sign Below

For you

El $0~$50,000

El $50,001-$100,000
El $100,001-$500,000
El $500,001-$1 million

El $1,000,001-$10 million

El $10,000,001-$50 million
El $50,000,001-$100 million
Cl $100,000,001-$500 million

El $500,000,001_$1 billion

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
El lvrore than $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

COl'l'eC[.

lf| have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

xi\(tf\(‘iti mm X

Signature of Debt\)r 1

§[ 5 SOlC/

MM /DD

Executed on

 

Signature of Debtor 2

Executed on

MM/ DD /YYYY

 

Official Form 101

Voluntary Petition for lndividua|s Fi|ing for Bankruptcy

page 6

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 7 of 55

 

 

 

 

Debtor 1 NANCY LOSTON Case number lirknown)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy WithOut an should understand that many people Hnd it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
lf you are represented by
an attorney, you do net To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federa| Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

n No
m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
m No

n Yes. Name of Person .
Attach Bankruptcy Petition Prieparer’s Notice, Declaration, and Signature (Off`rcial Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

X\i\®ti\©t,\ team X

 

 

Signature of Debtor 1 Signature of Debtor 2
Date /</ \'z 3 O/q Date
MM/DD /VYYY MM/ DD/YYYY
Contact phone Contact phone
Cell phone (4 i\ 811 § g 0 ;§} ` i § § g Cell phone
Email address Email address

 

     
 

Official Form 101 Voluntary Petition for lndividuals Fi|ing for Bankruptcy

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 8 of 55

Fill in this information to identify your case:

Debtor 1 NANCY LOSTON

First Name Middle Name Last Name

 

Debtor 2
(Spouse. if fillng) First Name Middle Name Lasl Name

 

United States Bankruptcy Court for the: SOUthern Distl’icf Of lllinois

case number ill check if this is an
‘" k“°‘”“) amended filing

 

 

Official Form 1068um
Summary of ¥our Assets and Liabi|ities and Certain Statistical lnformation 12/15

 

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

 

 

 

Your assets
Value of what you own
1. Schedu/e A/B: Property(Official Form 106A/B) 0 00
is copy line 55, Total real estate, from schedule A/B .......................................................................................................... $ '
1b. Copy line 62, Total personal property, from Schedu/e A/B ............................................................................................... $ 6300-00
1 . Co line 63, Total of all ro ert on Schedule A/B .........................................................................................................
c py p p y $ 6300.00
Summarize Your Liabi|ities
Your liabilities
Amount you owe
2 Schedu/e D.' Creditors Who Have C/aims Secured by Property (Official Form 106D) 0 00
2a Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedu/e D ............ $ _______`__
3. Schedu/e E/F: Creditors Who Have Unsecured Cla/'ms (Official Form 106E/F) $ 0 00

3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedu/e E/F ............................................

3b Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedu/e E/F .......................................

+ $ 28,700.00

 

 

 

 

 

Your total liabilities $ 28’700'00
Summarize Your lncome and Expenses
- ' ' l F
4_ Schedule I. Your lncome (Offlcla orm 106|-) $ 1667.58
Copy your combined monthly income from line 12 of Schedu/e l .......................................................................................... ____
5. Schedule J: Your Expenses (Official Form 106J) 1667 58
Copy your monthly expenses from line 22c of Schedu/e J .................................................................................................... $ _______'__

 

 

Official Form 1OSSum Summary of Your Assets and Liabi|ities and Certain Statistical information page 1 of 2

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 9 of 55

Deb,c,,l NANCY l_osToN

First Name Middle Name l.ast Name

Case number (rii<nown)

 

part 4: Answer These Questions for Administrative and Statistical Records

 

6_ Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

M Yes

 

7_ What kind of debt do you have?

M ¥our debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 101(8). Fill outlines 8-99 for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

 

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Official
Form 122A-1 l_ine11; oR, Form 1223 Line11;oR, Form 122c-1 Line14. $ 1838.22

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Scheduie E/F, copy the foltowing:

9a Domestic support obligations (Copy line 6a.) $ _ __.0`00
9b. Taxes and certain other debts you owe the government (Copy line 6h.) $ O'OO
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $ O'OO
9d. Student loans (Copy line Gf.) $ O'OO
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ O_OO

priority claims (Copy line 6g.) _______
9f. Debts to pension or profit-sharing plans, and other similar debts (Copy line 6h.) + $ O-OO
gg. Total. Add lines 93 through 9f. s O-OO

 

 

 

Official Form 1OBSum Summary of Your Assets and Liabi|ities and Certain Statistica| lnformation page 2 of 2

 

Case 19-30420-|kg Doc 1 Filed 04/03/19

Fill in this information to identify your case and this filing:

NANCY

Firstame

LOSTON

Last Name

Debtor 1

 

Middle Name

Debfor 2
(Spouse, if filing) Fiterame

 

Middle Name Last Name

united States Bankruptcy Courtfor the: Southern District of illinois

Case number

 

 

 

Official Form 106A/B
Schedu|e A/B: Property

 

Page 10 of 55

lIJ check ii this is an
amended filing

12/15

 

ln each category, separately list and describe items List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

-Describe Each Residence, Building, Land, or Other Real Estate You 0wn or Have an lnterest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

m No. Go to Part 2.

m yes Where is the property?
What is the property? Check all that apply.
n Single-family horne

1'1' n Duplex or multi-unit building

Street address if available, or other description

 

n Condominium or cooperative
n Manufactured or mobile horne
n Land

n investment property

n Timeshare

n Other

 

 

City State ZlP Code

' Do not deduct secured cfaims or exemptions Pul
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

n Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

 

County

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

lf you own or have more than one, list here:
What is the property? Check all that apply.

Single-family horne
1.2.
Street address if availab|e, or other description

 

Duplex or multi-unit building
Condominium or cooperative
Manufactured or mobile horne
Land

investment property

 

Timeshare
Other

 

City State ZlP Code

UUUUUUUU

Do not deduct secured ciai`ms or exemptions Put
the amount ct any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

Who has an interest in the property? Check one.

U Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

 

County

the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

Official Form 106A/B Schedu|e AlB: Property

page 1

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 11 of 55

 

 

 

 

 

 

 

Do not deduct secured claims or exemptions Put
the amount of any secumd claims on Schedule D:
Creditors Who Have Claims Secured by Pmperty.

 

Current value of the Current value of the

entire property? portion you own?

$ $

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Debtor 1 NANCY LOSTON Case number (ifknuwn)
First Name Middle Name Las\ Name
What is the property? Check ali that apply.
134 n Singie-family home

Street address, ii availab|e, or other description n Duplex or multi-unit building
a Condominium or cooperative
n Manufactured or mobile home
Cl Land
a investment property

city state zlP code Cl Timeshare
a Other
Who has an interest in the property? Check one.
a Debtor1 only

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... '9

n Debtor 2 only
a Debtor 1 and Debtor 2 only
a At least one of the debtors and another

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

m No

g Yes

3_1' Make: ACCORD
Mode|! HONDA
Year: 2004

Approximate mileage:

Other information:

 

 

if you own or have more than one, describe here:

3_2_ Make: TAURUS
Modei; FORD
Year: 2011

Approximate mileage:

Other information:

 

Who has an interest in the property? Check one.
a Debtor1 only

n Debtor 2 only

Cl Debtor 1 and Debtor 2 only

ij At least one of the debtors and another

L_.l Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
a Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have C!aims Secured by Property

Current value of the Current value of the

entire property? portion you own?

$ 700.00 $ 700.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D: ~
Creditors W?za Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

 

 

 

Ofticiai Form 106A/B

$ 2000.00 $ 2000.00
ij Check if this is community property (see

instructions)
Schedule AlB: Property page 2

 

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 12 of 55

 

 

 

 

Who has an interest in the property? Check one.

m At least one of the debtors and another

n Check if this is community property (see

Who has an interest in the property? Check one.

Debtor 1 NANCY LOSTON
First Name Middle Name Last Name
3_3, Make:
Modei: n Debtor1 only
n Debtor 2 only
Year:
n Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3_4_ Make:
Mode|: El Debtor1 only
n Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

n Check if this is community property (see
instructions)

Case number (;rknown)

Do not deduct secured claims or exemptions Put
the amount or any secured claims on Schedule D:
Creditors Who Have Claims Secured by Frope/ty.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any sewred claims on Schedule D.'
Creditors Who Have Claims Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

4v Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples.' Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiies, motorcycle accessories

mNo

m Yes

4_1_ Make:
Modei:
Year:

Other information:

 

 

if you own or have more than one, list here:
4_2_ Make:

Modei:

Year:

Other information:

 

5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

m Check if this is community property (see
instructions)

Do not deduct secured claims or eiemptions. Put
the amount ot any secured claims on Schedule D:
Creditors Who Have Elaims Secured by Proper!y.

 

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Pi.lt
the amount of any secured claims on Schedule D.'
Creditors Who Have claims Secured by property

Current value of the Current value of the
entire property? portion you own?

 

$ 2700.00

 

 

 

Official Form 106A/B

Schedule AlB: Property

page 3

 

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 13 of 55
Debtor1 NANCY LOSTON

Case number (irknawn)

 

 

First Name Middle Name Last Name

mbescribe Your Personal and Household ltems

Do you own or have any legal or equitable interest in any of the following ltems?'

 

 

6. Household goods and furnishings
Examples: Major appliances, fumiture, linens, china, kitchenware

UNO .......

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m Yes_ Describe ________ -4 BEDS, TABLES, COUCHES, CHAIRS, DISHES, LOVESEAT l $ 2000_00
74 Electronics
Examples.' Teievisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
coilections; electronic devices including cell phones, cameras, media piayers, games
m No ;
m Yes_ Describe __________ 2 TV'S, 1 HOME COMPUTER, 2 CELLL PHONES, 1 PRlNTER $ 1()()()_00
8. Coliectibies of value
Examples.' Antiques and tigurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabiiia, coilectibles
m No z
m Yes. Describe .......... $
9. Equipment for sports and hobbies
Examples.' Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry toois; musical instruments
m No
m Yes. Describe .......... z $
10_ Firearms
Examples.' Pistols, n'fles, shotguns, ammunition, and related equipment
m NO t
n Yes. Describe .......... § $
11_ C|othes
Examples.' Everyday clothes, furs, leather coats, designer wear, shoes, accessories
m No
m Yes. Describe .......... MY CLOTHES $ 500-00
12.Jewelry
Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
m No a
n Yes. Describe .......... z $
13. Non-farm animals
Examples.' Dogs, cats, birds, horses
m No
n Yes. Describe..........? $
14. Any other personal and household items you did not already list, including any health aids you did not list
m No
n Yes. Give specific § $
information. 7
15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached $ 35()()_00
for Part 3. Write that number here .................................................................................................................................................... 9
Official Form 106A/B Schedule AlB: Property page 4

 

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 14 of 55

 

 

 

 

 

 

Debtor 1 NANCY LOSTON Case number (,rknuwn)
First Name Middle Name Last Name
m:escribe Your Financial Assets
Do you own or have any legal or equitable interest in any of the foltowing? l ~ Current V€\UB 07 fha
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Examples.' Money you have in your wallet, in your home, in a safe deposit box, and on hand when you Hle your petition
m No
n Yes ................................................................................................................................................................ Cash: _______________________ $

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certiicates of deposit; shares in credit unions, brokerage houses,
and other similar institutions |f you have multiple accounts with the same institution, list each.

E|No

m Yes ..................... lnstitution name:

17_1. Checking account: SCO-l_r CRED|T UN|ON 100.00

 

17.2. Checking account

 

17.3. Savings account

 

17.4. Savings account:

 

17.5. Certificates of deposit

 

17.6. Other financial account

 

17.74 Other Hnancial account

 

17.8. Other financial account

 

6969696969696969$

17.9. Other Hnancial account

 

1B. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

MNO

n Yes ................. lnstitution or issuer namet

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

m No Name of entity: % of ownership:
n Yes. Give specific O% %
information about o
them ......................... 0 A’ %
0% %

 

 

 

 

 

Official Form 106A/B Schedule AlB: Property page 5

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 15 of 55

Debror 1 NANCY LOSTON

First Name Middle Name Last Name

Case number (irknawn)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks, cashiers’ checks, promissory notes, and money orders
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mNo

n Yes. Give specific |SSU€I' name:
information about
them ....................... $

 

 

 

21. Retirement or pension accounts
Examples.' lnterests in lRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
n Yes. List each
account separately. Type of account |nstitution name:
401(k) or similar plan: $
Pension plan: $
lRA: $
Retirement account $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

m No

n Yes .......................... institution name or individua|:
Electric: $
Gas: $
Heating oi|: $
Security deposit on rental unit: $
Prepaid rent: $
Te|ephone: $
Water: $
Rented furniture: $
Other: $

23_ Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
n Yes .......................... |ssuer name and description:
$
$

 

 

Official Form 106A/B Schedule AlB: Property page 6

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 16 of 55
Debtor1 NANCY LOSTON

First Name Middle Name Last Name

Case number annum

 

24. lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
m No
l;l Yes ....................................

institution name and description Separate|y file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

n Yes. Give specific
information about them...`§ § $

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

mNo

n Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Bui|ding permits, exclusive licenses, cooperative association holdings, liquor |icenses, professional licenses

mNo

m Yes. Give specific §
information about them....

z

 

 

Money or property owed to you? ` § Current value of the
' portion you own?
Do not deduct semire»d
claims or exemptions.',

28.Tax refunds owed to you

mNo

n Yes. Give specific information
about them, including whether
you already filed the returns Staie:
and the tax years. .......................

 

Federa|:

Local :

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

mNo

n Yes. Give specific information ..............

 

Alimony:

Maintenance:
Support:

Divorce settlement

W$éh$éh

Property settlement:

 

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Soclal Security benefits; unpaid loans you made to someone else
m No

ij Yes. Give specific information ............... §

 

§

 

 

Official Form 106A/B Schedule AlB: Property page 7

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 17 of 55
neme NANCY LOSTON

First Name Middle Name Lasl Name

Case number (if known)

 

 

 

31. interests in insurance policies
Examples.' Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

mNo

n Yes. Name the insurance company

_ _ _ Company name: Beneliciary: Surrender or refund value:
of each policy and list its value. .. -

$

 

 

 

32. Any interest in property that is due you from someone who has died

|f you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

m ¥es. Give specific information ..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples.' Accidents, employment disputes, insurance claims, or rights to sue

mNo

m Yes. Describe each claim. ....................

 

 

 

 

34_ Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

n Yes. Descn`be each claim. ....................

 

 

35.Any financial assets you did not already list

mNo

m ¥es. Give specific information ............

 

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .................................................................................................................................................... ') $ 100'00

 

 

 

Describe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

 

37. Do you own or have any legal or equitable interest in any business-related property?
M No. eo to Part 6.
m ¥es, Go to line 38.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions
38.Accounfs receivable or commissions you already earned
m No
m Yes. Describe.......§
1 $

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

n No
n ¥es. Describe _______ $

 

 

 

 

 

 

Official Form 106A/B Schedule AlB: Property page 8

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 18 of 55
Debtor1 NANCY LOSTON

First Name Middle Name Last Name

Case number (ifxnawn)

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

m No
m Yes. Describe .......

 

 

41.lnventory
m No
m Yes. Describe ....... 3

 

 

 

 

42. interests in partnerships orjoint.ventures

UNo

m Yes. Describe ....... Name of entity % of ownership:

% $
o/o $
% $

 

 

43. Customer lists, mailing lists, or other compilations
m No
m Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
El No
El Yes. Describe ........

 

 

 

 

44_ Any business-related property you did not already list
El No

El Yes. Give specific
information .........

 

 

 

 

 

999999999999

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here .................................................................................................................................................... ")

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an lnterest ln.
|f you own or have an interest in farmland, list it in Part1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

ll No. Go to Part 7_
El Yes. so to line 47.

 

Current vatue of the
portion you own?
Do not deduct secured claims
or exemptions
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

m No

m Yes ..........................

$

 

 

 

Official Form 106A/B Schedule AlB: Property page 9

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 19 of 55
Debtor1 NANCY LOSTON

First Name Middle Name Last Name

Case number (irknuwn)

 

 

48. Crops_either growing or harvested

DNO

n Yes. Give specific
information ............. $

 

 

 

49_ Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

n No
n Yes .......................... '

 

 

 

50. Farm and fishing supplies, chemica|s, and feed

n No
n Yes ..........................

 

 

 

51.Any farm- and commercial fishing-related property you did not already list
n No

n Yes. Give specific z
infonnation. ............ $

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .................................................................................................................................................... 9

 

 

 

Describe All Property You Own or Have an interest in That You Did Not List Above

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

mNo z §

n Yes. Give specific
information ............. j

 

 

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. ") $

 

 

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 .............................................................................................................................................................. ')
2700.00

s 0.00

56. Part 2: Total vehicles, line 5 $

3500.00

57. Part 3: Total personal and household items, line 15 $

100.00

58, Part 4: Total financial assets, line 36 $

59. Part 5: Total business-related property, line 45 $ 0`00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00"

61. Part 7: Total other property not listed, line 54 + $ 0‘00

` "é§é'c).'€b"`

62.Tota| personal property. Add lines 56 through 61. .................... : $ Copy personal properly total -) + $ 6300.00

 

 

63. Total of all property on Schedule AlB. Add line 55 + line 62 .......................................................................................... $ 6300'00

 

 

 

Official Form 106A/B Schedule AlB: Property page 10

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 20 of 55

Fill in this information to identify your case:

Debtor1 NANCY i_osToN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the:SOuthS|'n DiSti'iCt Of illinois

Case number t n Check if this iS an
(lf known) .
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Officia| Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ldentify the Property ¥ou Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you,

El You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
g You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Spectfic laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
l 522 d 2
§;'§§n-p“on. MM_ $700.00 m $ moe l >< >
Line from n 100% of fair market value, up to
Schedule A/B_- 3'1 any applicable statutory limit
` 52 d 2
E;':;ription, 2011 Ford Taurus $2000.00 m $ 2000_00 2( )( )
Line from § n 100% of fair market value, up to
Schedule A/B_~ '2 any applicable statutory limit
:::;ription_ Household ooods $2000.00 m $ 2000.00 522(d)(3)
Line from El 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

El Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

g No
n Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of___

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 21 of 55

Debtor1 NANCY LosToN

First Name Middle Name Last Name

Additional Page

Brief description of the property and line Current vatue ofthe Amount of the exemption you claim Specific laws that allow exemption

 

Case number (ifknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedu{e A/E
B _ f 522(d)(3)
d;':¢ripuon. §'_eMiC_S_ $ 1000.00 51 $ 1000_00
Line from 7 n 100% Of fair market value, up to
Schedule A/B; any applicable statutory limit
‘ 522(d)(3)
:;':;ripiion- M_____ s 500.00 iii $ 500.00
Line from a 100% Of fair market value, up to
Schedule A/B_~ L_ any applicable statutory limit
' d 5
§’"ef . t_ Scoii credit union $ 100.00 g $ 100_00 ( )( )
escrip ion: ___-___-

Line from 17 El 100% of fair market value, up to
Schedu/e A/B_- any applicable statutory limit
Brief
description $ n $
Line from El 100% of fair market value, up to
Schedule A/B.' any applicable statutory limit
Brief
description -_-~__- $ l;l $
Line from El 100% of fair market value, up to
Schedule A/B: --_ any applicable statutory limit
Brief
description ___ $ m $
Line from El 100% of fair market value, up to
Schedu/e A/B_- _~ any applicable statutory limit
Brief

- - - $ El $
description
Line from l;l 100% of fair market value, up to
Schedule A/B_- _`_ any applicable statutory limit
Brief

- - - s Cl s
description
Line from El 100% of fair market value, up to
Schedule A/B; __ any applicable statutory limit
Brief

~ ~ - $ El $
description
Line from l;l 100% of fair market value, up to
Schedule A/B; “~_ any applicable statutory limit
Brief

- ~ ~ $ Cl $
description
Line from El 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief

- - ~ $ Cl s
description
Line from El 100% of fair market value, up to
Schedule A/B_- ___ any applicable statutory limit
Brief

~ 4 ~ $ Cl $
description
Line from l;l 100% of fair market value, up to
Schedule A/B: '_ any applicable statutory limit

Official Form 1060 Schedule C: The Property You Claim as Exempt page 2_ of_

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 22 of 55

Fill in this information to identify your case:

Debtor1 NANCY LOSTON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if Hling) First Name Middle Name Las¢ Name

 

United States Bankruptcy Court for the: SOUll'lEl’n DiStl’iCt Of lllinOiS

Case number

miami El check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information |f more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
M No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
El Yes. Fill in all of the information below.

    
   
 

List All Secured Claims

2. List all secured claims lf a creditor has more than one secured cla§m, list the creditor separately mm
for each claim. lf more than one creditor has a particuiar claim, list the other creditors in Pan 2.
As much as possible list the claims in alphabetical order according tc the creditors name , vague °;; 7

Describe the property that secures the claim: $ $ $

Creditor's Name

 

 

 

 

 

 

 

 

 

 

 

Number Street
As of the date you fi|e, the claim is: Check all that apply.
n Contingent
n Un|iquidated
city state zlP code n Disputed
Wh° Owes the debf? Check one Naiure of lien. check aii mar appiy.
l;l Deblor 1 0an l;l An agreement you made (such as mortgage or secured
l;l Debtor 2 only car |oan)
l;| Debtor 1 and Debtor 2 only l;l Statutory lien (such as tax lien, mechanic’s lien)
l;l At least one of the debtors and another n Judgmem lien from 3 lawsuit
l;l Other (inc|uding a right to offset)
l;l Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _
l£l Describe the property that secures the claim: $ $ $

 

Creditor’s Name

 

 

Number Street i

 

 

 

 

 

 

 

 

As of the date you fi|e, the claim is: Check all that apply_
m Contingent
l;l Un|iquidated
City State ZlP Code n Disputed
Wh° owes the debf? Check erie Nature of lien. check ali that appiy.
n D€bfor 1 0an l;l An agreement you made (such as mortgage or secured
l;l Debtor 2 only car loan)
l;| Debtor 1 and Debtor 2 only l;l Statutory lien (such as tax lien, mechanic’s lien)
l;l At least one of the debtors and another n Judgm€m lien from 3 lawsuit
l;l Other (including a right to offset)
l;l Check if this claim relates to a
community debt
Date debt was incurred z Last 4 digits of account number___ __ 7 7
Add the dollar value of your entries' m Column A on this ' ' Write that number here: F____MO

  

 

 

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 23 of 55

Fill in this information to identify your case:

Debier i NANCY LOSTON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) FirstName Middle Name Lasteme

 

United States Bankruptcy Court for the: Southern District Of illinois

i;l Check if this is an
Case number .
iiii<newn) amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured €laims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|ORlTY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

List All of Your PR|ORlTY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
m Ne. Ge re Part 2.
n Yes. .

2. List all of your priority unsecured claims lf a creditor has more than one prioiity unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts list that claim here and show both priority and

nonpriority amounts As much as possible list the claims in alphabetical order according to the creditors name if you'have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an expianation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits ofaccount number _ _ _ _ $ $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that app|y.
city siaie ziP code n C°llllllgelll
ij unliquidated
' ')
Who incurred the debt. Check one, m Disputed
cl Debtor1 only
El oebier 2 eniy Type of PRioRiTY unsecured eiaim:
g Debl°l 1 and Deblol 2 only l;l Domestic support obligations
At least one of the debtors and another n Taxes and certain other debts you owe the government
n check lf thls clalm ls for a communlty debt cl Claims for death or personal injury while you were
ls the claim subject to offset? 'nl°x'°aled
g NU El Other. specify
n Yes
in i

Last 4 digits of account number _ _ _ _ $ $ $

 

 

Priority Creditor's Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
l;l Contingent

ciiy stare zlP code i;l Un|iquidated

Who incurred the debt? Check one l;l Dlspuled

l;l Debtor1 only

T e of PR|ORlTY unsecured claim:
l;l Debtor 2 only yp

 

n Debtor 1 and Debtor 2 only n Domestic support obligations

n At ieast one cf the debtors and another l;l Taxes and certain other debts you owe the government

n check if this claim is for a community debt l;l t)|aims for death or personal injury while you were
intoxicated

ls the claim subject to offset? ij Other. Specify

l;l No

l;l Yes

 

 

Ofncial Form 106E/F Schedule Ele Creditors Who Have Unsecured Claims page 1 of_

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 24 of 55

Debtor 1 NANCY LOSTON

 

Flrst Name Middle Name Last Name

must All of Your NONPR|OR|TY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number (ifi<nown)

 

l:l No. You have nothing to report in this part Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each c|alm. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of ctaim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a¢particular claim, list the other creditors in Part 3_lf you have more than three nonpriority unsecured

claims nil out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

E] CONSUMER PORTFOLlO SVCS Last 4 digits of account number_ _ _ _ 12000 00
Nonpriority Creditor's Name $__’_
19500 JAMBOREE RD STE 500 When was the debt incurred?

Number Street

l RV| N E CA 9261 2

city State zip Code As of the date you file, the claim is: Check all that app|y.
n Contingent

Who incurred the debt? Check one. E| unliquidated

n Debtor1 only n Disputed

n Debtor 2 only

El Debtor 1 and Debtor 2 only Type of NONPR|ORIT\' unsecured claim:

n At least one of the debtors and another n Student loans

m Check if this claim is for a community debt n Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

ls the Claim Subiect to °ff$et? El Debts to pension or profit-sharing plans, and other similar debts

n No n Other. Speclfy

cl Yes

|4'2 l SANTANDER Last 4 digits of account number _ _ _ _ $M

Nonpn'ority creditors Name When was the debt incurred?
PO BOX 961245
Number Street
SAN ANTON|O TX 75161 As of the date you file, the claim is: Check all that apply.
City State ZlP Code n Contingent
who incurred the debt? check one El uniiquidafed
cl Debtor 1 only cl Dlspl‘lled
m Debtor 2 only .
n Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
cl At least one of the debtors and another n Sfudent loans
_ n Obligations arising out of a separation agreement or divorce
El Check if this claim is for a community debt that you did not raped as priomy Claims
ls the claim subject to offset? l;l Deth to pension or profit-sharing plans, and other similar debts
n No n Other. Specify
cl Yes
4'3 l ST. LOUlS COMMUN|TY CRED|T UNlON Last4 digits of account number _ _ _ __ $ 400_00

Nonpriority Creditor’s Name

1436 S. BlG BEND BLVD

 

 

Number Street
RlCHMOND HElGHTS MO 63117
City State ZlP Code

Who incurred the debt? Check one.

cl Debtor1 only

n Debtor 2 only

l;l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?
l;l No
n Yes

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

cl Contingent
n Un|iquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify

UU UU

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page __ of _

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 25 of 55

newa NANCY LOSTON

 

First Name Middle Name LaslName

Case number (ir)iiiow,i)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

F

After listing any entries on this~page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 §
US BANK Last 4 digits of account number __ __ __ _ $_BO_OV
Nonprion`ty Creditor's Name

' ')
425 WALN UT ST When was the debt lncurred .
N“"‘be' S"ee‘ As f th d t fl th l ' ' -cli k ll ih z l
C|NC|NNAT| OH 42502 o e aeyou le, ecalmis. ec a a appy.
city State zlP code Cl Contingent
m Un|iquidated d
Who incurred the debt? Check one. cl Disputed
l;l Debtor 1 On|y
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only cl Studem loans
At least one of the debtors and another n Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d|d not report as pnomy Ciia‘ms .
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? El Other, Specify
m No
n Yes

4_5 l §
CHARTER COMMU|CAT|ONS Last 4 dlglfS Of account number __# _ _ _ $ 1000-00
Nonpriority Creditor’s Name

W t ' ?
400 ATLANT|C STREET hen was the deb incurred
N“"“’e' S"ee‘ A f th d t f'l th l ' ' ~ eli l< ll m 1 l
STAMFORD CT 06901 so e aeyou le, ecalmis. ec a a appy,
City State ZlP Code cl Contingent
_ El unliquidated
Who incurred the debt? Check one. cl Disputed
Cl Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ Debtor 1 and Debtor 2 only cl Studem loans
At leasl one °f the debtors and another ij Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you did not report as pnemy c|':i'ms . .
cl Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? El Other, Specify
n No
cl Yes
|¢_1 _6 l $ 500.00

GCS CRED|T UN|ON

 

Nonpriority Creditor's Name

1119 S. LlNCOLN AVENUE

 

 

Number Street
O'FALLON lLL 62269
City State ZlP Code

Who incurred the debt? Check one,

cl Debtor1 only

U Debtorz only

a Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
cl Yes

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or proflt~sharing plans, and other similar debts
Other. Specify

UD Dl.j

 

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims page _ of___

 

 

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 26 of 55

Case number (ifknuwn)

 

 

Debtor 1 NANCY LosTON
First Name Middle Name Last Name
Part 2: Your NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

447
l C SYSTEMS Last4 digits of account number __ ____ __ _ $ 500~()0
Nonpriority Creditor’s Name
PO BOX 64378 When was the debt incurred?
Number Street . . .
ST PAUL MN 55164 As of the date you file, the claim is: Check all that app|y.
City siale zlP code n Contingent
_ E] unliquidated
Who incurred the debt? Check one. n Disputed
cl Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Studem loans
At least one of the debtors end another l;l Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you did net report as enemy e|e'ms _ t
n Debts to pension or profit-shaan plans, and other similar debts
ls the claim subject to offset? n Other_ Specify
cl No
n Yes
4.8

 

ocnl?\eee\\le Leue‘im

Nonpriority Creditor's Name

~.)
Q‘St¢> \l\)e$\' Pa\»a_ _\>r`\\)z,

 

Yi>\nea\>\ m ‘E’Sz;lcodao

Who incurred the debt? Check one.

l;l Debtor 1 only

l;] Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

cl No
n Yes

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
El unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

Debls to pension or profit-sharing plans, and other similar debts
Other. Specify

UU UU

s LZ O'l'l`§_

 

l\e>§@@t(li€n.l Ofeol_i“i Q<r v 1053

Nonpriority Creditor's Name

'Po.‘t>o>< emi

 

 

Number Street l
\Mes>+‘oroomci‘n (Y\\q D$'ZB\~§?\
city ~) sidie zlP code

Who incurred the debt? Check one.

n Debtor1 only

cl Debtor 2 only

cl Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

Last 4 digits of account number _

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
El unliquidaied
n Disputed

Type of NONPR|OR|TY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-shaan plans, and other similar debts

Other. Specify

UU UU

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page _ of ___

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 27 of 55

Debtor 1 NANCY LOSTON

Case number (ir)uiewn)

 

First Name Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|arly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

l C SYSTEN|S On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 64378 Line 4~7 of (Check one): l;l Part 11 Creditors with Priority Unsecured Claims
Number S"ee' w Part 2: Creditors with Nonpliority Unsecured Claims
REFI T-NlOBlLE
ST- PAUL MN 55164 Last 4 digits of account number _ _ _ _
city state zlP cude
0 % OQ,rtCl'l'C(`i QYCA,i*\‘ %Cf t/i(¢g On which entry in Part 1 or Part 2 did you list the original creditor?
`Name
Y_ 0 w C_'j`_[ l Line of (Check one): l;l Part 1: Creditors with Priority Unsecured Claims
Number Street

 

mt&iiwcoo%\w lY\A OE>S\ ~' S\Tlt

City State ZlP Code

Part 21 Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number _

 

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): l;l Part 11 Creditors with Priority Unsecured Claims
Number S"ee‘ El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part l: Creditors with Priority Unsecured Claims
Numbe' 5"€€1 El Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number _ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"ee‘ l;l Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Stree' El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _
city scale zlP cude
N On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Street El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _ _ _ _

 

City State ZlP Code

 

Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page _ of_

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 28 of 55

Deblor 1 NANCY LOSTON

 

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (iri<nuwn)

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

6a

Total claims
from Part 1

6c.

6d.

Ge.

Total claims af

from Part 2 69
6h.
6i.

Domestic support obligations

. Taxes and certain other debts you owe the

government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 63 through 6d.

. Student loans

. Ob|igations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

611 Total. Add lines 6f through 6i.

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6f.

69.

6h.

Si.

611

mar claim

 

 

 

 

 

 

$ 0.00
$ 0_00
$ 0.00
+ $ 0.00
$ 0.00
` Towiciasin
$ 0.00
$ 0.00
s 0.00
+ $ 28,700.00
s 28,700.00

 

 

Schedule ElF: Creditors Who Have Unsecured Claims

page _ of _

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 29 of 55

Fill in this information to identify your case:

Debw, NANCY LosToN

First Name Middle Name Last Name

 

Debtor 2
(Spouse ll fl|ing) First Name Middle Name Last Name

 

united states Bankruptcy court forthe; Southern District of lllinois

Case number

(ttkm,wnt El check if this is an
amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
m No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
m Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired |eases.

Person or company with whom you have the contract or lease State what the contract or tease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

 

2.2

 

Name

 

Number Street

 

City State ZlP Code
2 . 3

 

Name

 

Number Street

 

City State ZlP Code
2.4

 

Name

 

Number Street

 

City State ZlP Code
2 .5

 

Name

 

Number Street

 

City State ZlP Code

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of__

Fil

Debtor 1

Case 19-30420-|l<g Doc 1 Filed 04/03/19

l in this information to identify your case:

NANCY

First Name Middle Name

Debtor 2

(Spouse. if filing) FirstName

LO STON

Last Name

 

Middle Name

Last Name

United States Bankruptcy Court for the: Southern Di$t|'in Of illinois

Case number
llf known)

 

 

 

Official Form 106H
Schedule H: Your Codebtors

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct infonnation. lf more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

Page 30 of 55

U cheek if this le en
amended filing

12/15

 

 

1. Do you have any codebtors? (|f you are filing a joint case, do not list either spouse as a codebtor.)

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

m No
n ¥es

Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

M Nov Go to line 3.

0 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

DNO

n ¥es. |n which community state or territory did you live'?

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State

Column 1: Your codebtor

ZlP Code

 

 

 

. Fill in the name and current address of that person.

Cofumn 2: The creditor to whom you owe the debt

Check all schedules that appty:

 

 

 

 

 

El Schedule D, line _
NE|T|E
El schedule E/l=, line _
Number Street El schedule o, line
, t;ity , _ { _ State ZlP Code z __ __
3_2
l El schedule o, line _
Name
El schedule E/l=, line _
Number Street El schedule G, line
City _ State ZlP Code
3.3
El schedule o, line _
Name
El schedule E/l=, line
Number street n Schedule G, line
City z State ZlP Code

 

 

 

 

 

Official Form 106H

Schedule H: Your Codebtors

 

 

page 1 of_

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 31 of 55

Fill in this information to identify your case:

Debter 1 NANCY LOSTON

Flrst Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

united states Bankruptcy court ret the: Southern District of lllinois

Case number Check if ihiS iSf
(|f known)
n An amended liling

n A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

mescribe Employment

1. Fill in your employment : t _
information ; Debtor 1 , Debtor 2 or non-filing spouse

 

 

 

 

 

lf you have more than one job,

attach a separate page with
information about additional Empl°yme"t status m Employed a Employed
employers. n Not employed Ei Not employed

include part-time, seasonal, or

self-employed work.

. . Occupation DSP WORKER
Occupatlon may include student
or homemaker, if it applies.

 

Employer’s name SUNNYH|LL

 

Employer’s address

 

 

 

 

Number Street Number Street
VEN|CE lLL
City State ZlP Code City State Z|P Code
How long employed there? 4 YEARS 4 YEARS

mjive Details Ahout Monthly lncome

Estimate monthly income as of the date you file this form. |f you have nothing to report for any |ine, write $0 in the space. include your non-filing
spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below lf you need more space, attach a separate sheet to this form.

`For Debtor 1 For Debtor 2 or
noneflllng spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions)_ lf not paid monthly, calculate what the monthly wage would be. 2. $ 1838_22 $
3. Estimate and list monthly overtime pay. 3. + $ 0~00 + $
4. Ca|culate gross income. Add line 2 + line 3. 4. $ 1838-22 $

 

 

 

 

 

Official Form 106| Schedule |: Your lncome page 1

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 32 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 NANCY LOSTON Case number (lrlrnewn)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
ngg-f'iling §gguse
Copy line 4 here ............................................................................................... 9 4. 3 1838-22 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a $ 170.64 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
50. Voluntary contributions for retirement plans 50_ $ 0.00 3
5d. Required repayments of retirement fund loans 5d. $ O-OO $
5e. insurance 5e. $ O-OO $
5f. Domestic support obligations 5f. $ O-OO $
59. Union dues 59. $ 0'00 $
5h. Other deductions. Specify: 5h. + 3 0.00 + $
e, Add the payroll deductions Add lines se + 5b + sc + 5d + se +5f + 59 + 5h. e_ $ 170.64 $
7. Ca|culate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 1667-58 $
B. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 3 0 00 $
monthly net income. Ba. '
8h. interest and dividends 8h. $ O-OO $
Bo. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $ 0_00 $
settlement, and property settlement. 80. ____
Bd. Unemployment compensation Bd. $ O-OO $
8e. social security ae. $ 0.00 $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benelits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specifyr 8f. $____M s
89. Pension or retirement income Bg_ $ 0.00 $
8h. Other monthly income. Specify: 8h. + $ 0.00 + $
el Add all other income. Add lines se + ab + 8c + ed + se + er +Bg + 8h. 9. $ 0.00 $
10. Ca|culate monthly income. Add line 7 + line 9. l $ 1667_58 + $ = $ 1667.58
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-Hilng spouse. 10_ ____- *-_-_ ____

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your househo|d, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2~10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: 11_ + $ 0.00 v
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 1667 58
Write that amount on the Summary or' Your Assets and Liabilities and Certain Statistical lnr'ormation, if it applies 12_ $____.`___
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

w No.

 

ij Yes. Explain:

 

 

 

 

Official Form 106l Schedule l: Your income page 2

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 33 of 55

Fill in this information to identify your case:

Debto, 1 NANCY LOSTON

FirsiNarne Middle Name Last Name Check if this iSl

 

Debtor 2
(Spouse, if liling) First Narne Middle Name Last Name

 

a An amended filing

a A supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: Southern DlSi|’in Of iiiinOiS

Case number

(|fknown) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses tens

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mbescribe Your Household

1_ is this a joint case?

 

 

M No. Go to line 2.
m Yes. Does Debtor 2 live in a separate household?

|;i No
i;l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? |;| NO
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and d Yes_ Fii| gut this information for Debtor 1 or Debtorz age with you?
Debtor 2. each dependent .......................... n
Do not state the dependents DAUGHTER 17 g NO
names. Yes
SON 15 i;i No
w Yes
SON 9 |;i No
ij Yes
|;i No
|;i Yes
|;i No
m Yes
3. Do your expenses include g NO

expenses of people other than
yourself and your dependents?M m Yes

 

 

 

Estimate ¥our Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your lncome (Official Form 106|.) Y°“r expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and $ 750 00
any rent for the ground or |ot. 44

if not included in line 4:

4a Rea| estate taxes 4a. $ O-OO
4b. Property, homeowner’s, or renter’s insurance 4b. $ O-OO
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ O-OO

Official Form 106J Schedule J: Your Expenses page 1

4a

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 34 of 55

 

Debm,i NANCY LosToN

Firsl Name Middle Name LastName
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

16.

204

6a E|ectricity, heat, natural gas
6b. Water, sewer, garbage collection
6c Teiephone, cell phone, lnternet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs
Clothing, |aundry, and dry cleaning
Persona| care products and services
Medica| and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15a. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
i7b_ Car payments for Vehicle 2

i7c_ Other. Specify:

 

17d. Other. Specify:

 

Case number (lri<newrn

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, your lncome (Official Form 106l).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: your Income.

20a Mortgages on other property

20d. Real estate taxes

20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20c. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.

Gb.

60.

6d.

12.

13.

14.

15a.

15b.

150.

15d.

16.

17a.

17b.

17c.

17d.

18.

20a.

20b.

20c.

20d.

20e.

Your expenses

MMM€GU~?€H€HM€H

6969%€£

€HM€H€H

€H€H€HU~)U~?

 

0.00

100.00
0.00

150.00
0.00

200.00
50.00
50.00
50.00

0.00

150.00

0.00
0,00

0.00
0.00

167.58
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 35 of 55

 

 

Debtor 1 NANCY LOSTON Case number (r'r)<newn)
First Name Middle Name Last Name
21_ Other. Specify: 21_ +$ 0.00

 

22. Ca|culate your monthly expenses.

 

22e. Add lines 4 through 21. zza. $ 1667.58
22b. Copy line 22 (month|y expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0,00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c $ 1667.58

 

23. Ca|culate your monthly net income.

 

. . $ 1667.58
23a. Copy line 12 (your combined montth income) from Schedule l. 23a. _--~__~
23b. Copy your monthly expenses from line 220 above, 23b. _ $ 1667.58
23c. Subtract your monthly expenses from your monthly income. 0 00

The result is your montth net income. 23c. $ d

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage'.7

w No.

 

 

 

 

 

 

 

 

 

n Yes. Exp|ain here:

 

Official Form 106J Schedule J: ¥our Expenses page 3

Case 19-30420-|l<g Doc 1 Filed 04/03/19

Fill in this information to identify your case:

Dewa NANCY LOSTON

Firs! Name Middle Name Last Name

Debtor 2
(SpOuSe, if fl|lngl First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern Dlstrict Of |llinOiS

Case number
(|f known)

 

 

 

Official Form 106Dec

 

Page 36 of 55

El check if this is an
amended filing

Dec|aration About an |ndividual Debtor’s Schedules wis

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

mNo

n Yes. Name ofperson

 

. Attach Bankruptcy Peti{ion Preparer's Notice, Declara{ion, and

Signature (Official Form 119),

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

X

 

Signature of Debtor Signature of Debtor 2
DateA! 3 got q Date
MM / DD / YYYY MM / DD / YYYY

 

 

Official Form 1OGDec Declaration About an |ndividual Debtor’s Schedu|es

Case 19-30420-|l<g Doc 1 Filed 04/03/19

Fill in this information to identify your case:

Deb,M NANCY LosToN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) FirstName Middle Name LastName

 

united states Bankruptcy Court for the: Southern District of |l|inois

Case number
(|f known)

 

 

 

Official Form 107

Page 37 of 55

Cl Check if this is ah
amended filing

Statement of Financial Affairs for lndividuals Fi|ing for Bankruptcy 04/16

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

m Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

n Married
m Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNO

l;l Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: Dates Debtor 1 Debtor 22
lived there

n Same as Debtor 1

 

Dates Debtor 2
lived there

n Same as Debtor 1

From

 

 

To

 

 

 

State ZlP Code

 

 

 

m Same as Debtor 1

From

 

 

To

 

 

 

From

Number Street Number Street
To

City State ZlP Code City

|;l Same as Debtor 1

From

Number Street Number Street
To

City State ZlP Code City

State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Ca|ifornia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

UNO

n Yes. Make sure you fill out Schedule H.' Your Codebtors (Oficial Form 106H).

 

 

 

Exp|ain the Sources of Your lncome

 

Official Form 107

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 1

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 38 of 55

NANCY

First Name

Debtor 1
Middle Name

LOSTON

Last Name

Case number (irknuwn)

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
lil Yes. Fiii in the detaiis.

 

 

 

Sourees of lncome Gross income o Sources of;tm:ome . Gross income
Check all that apply. (before deductions and Check all that apply. {before deductions and
exclusions) exclusions)
From January 1 of current year until 5a :vages’ °?mmissi°ns' $ 4,000.00 n :vages’ °‘:_mmissions’ 3
the date you filed for bankruptcy: onuses‘ 'ps " ' onuses’ 'ps
n Operating a business n Operating a business
_ M Wages commissions, n Wages, commissions
Frltcandrer. ’ ‘
o as le a y 3 bonuses‘ ups $ 22,000.00 bonuses, tips $
(January 1 to December 311%____) n Operating a business n Operating a business
YY
For the calendar year before that: w :vages' °c:_mmissi°"s’ n :vages’ cqmmissi°ns’
onuses, ips $ 151000_00 onuses, tips $

(January1 to December 311‘:%1\(1____) n Operating a business n Operating a business

 

5_ Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UNo

E| Yes. Fiii ih the deiaiis.

    

 

 

 

 

t Sources of assume _ Grass incoma~from Sources of income y Gross income from
Describe beiow. each swiss , Describe neiow. each source .
(before deductions and (before deductions and
exclusions) exciusions)
From January1 of current year until ~_‘_~_- $________ ---_-_- $
the date you filed for bankruptcy:
For last calendar year: $
(January1 to December 31,2018 ) $
YYYY
$
For the calendar year before that: $

 

(January 1 to December 31 ,20_17_)
vYYv

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 2

 

 

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 39 of 55

Dewa NANCY i_osToN

Case number iii knawrri

 

 

First Name Middle Name Last Name

minn Certain Fayments You Made Before You Filed for Bankruptcy

 

B. Are either Debtor 1‘s or Debtor 2’s debts primarily consumer debts?
n No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (B) as
"incurred by an individual primarily for a personal, family, or household purpose."
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

n No. Go to line 7.

cl Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

l;l Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
M No. soto iine 7.
L:l Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case

 

 

Dates of Totai amount paid Amount you still owe Was this payment for...
payroth ; '
, $ $ n Mortgage
Creditor's Name
cl Car
Number Street n Credit card

 

cl Loan repayment

 

n Suppliers or vendors

 

City State ZlP Code n Other

 

$ $ n Mortgage
n Car

El credit card

 

 

Creditor's Name

 

Number Street

n Loan repayment

 

n Suppliers or vendors

 

 

 

 

a Other
City State ZlP Code
$ $ cl Mortgage
Creditor's Name
m Car

 

Number street |;l Credit card

m Loan repayment

 

cl Suppliers or vendors
|;l other

 

City State ZlP Code

 

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 3

Debtor 1 NANCY

First Name

LOSTON

Last Name

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 40 of 55

Case number iir)<rrawrr)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an ofticer, director, person in contro|, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. lnclude payments for domestic support obligations,
such as child support and alimony.

MNO

m Yes. List all payments to an insider.

Dates of
payment

 

|nsiders Name

 

Number Street

 

 

City

State ZlP Code

 

lnsider's Name

 

Number Street

 

 

city

State ZlP Code

Total amount Amount you still Reeson for this payment
paidj owe

 

 

B_ Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

MNo

m Yes. List all payments that benefited an insider.

Dates of `

 

insider’s Name

 

 

Number Street

 

 

city

Total amount Amount you still Reason for this payment
' pay'“°"t "“":’ °`"° include qédi'wr`$ name
$
State ZlP Code
$

 

lnsider’s Name

 

Number Street

 

 

City

Official Form 107

State ZlP Code

 

 

Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 4

 

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 41 of 55

eden NANCY LOSTON

Case number (iri<»owri)
First Name Middle Name Last Name

 

 

ldentlfy Legal Actions, Repossesslons, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputesl

MNo

El Yes. Fiii in the details

 

 

 

 

 

 

 

 

 

 

 

 

Nature of the case Cou:t or agency ` Status of the case
Case title Coun Name n P€nding
n On appeal
Number Street m ConCluded
Case number
City State ZlP Code
case titie own Name m Pe"di"§
n On appeal
Number Street m ConC|ud€d
Case number
City State ZlP Code

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

El No. Gotoiineii.
m Yes. Fill in the information below.

Describe the property 1 j Date Valua of the property

 

Creditors Name

 

Number street Exp|ain what happened

m Property was repossessed.

 

n Property was foreclosed
m Property was garnished.

 

city state ziP code El Property was attached, seized, or levied.

 

Describe the property Date Value of the property

 

Creditors Name

 

 

 

 

Number Street `.
Exp‘ai“, Wha¥ happened

Property was repossessed

 

Property was foreclosed.

 

. Property was garnished.
City State ZlP Code

`UUEU

Property was attached, seized, or levied.

 

Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 5

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 42 of 55

newa NANCY LosToN

Case number (irknowrr)

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNO

ill Yes. Fiii in the deteiis.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

w No
n Yes

m List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNO

l;l Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

Gifts with a total value of more than 3600 x Describe the gifts 1 Dates you gave Value
per person , the gifts t
$
Person to Whom You Gave the Gift
$
Number Street
City State ZlP Code
Person's relationship to you
sine with a mai veiue er more than soon ` oescribe the gifts 5 notes you gave vatue
per person v ...... me gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZlP Code

Person's relationship to you

 

thcial Form 107 Statement of Financial Affairs for lndividua|s Fi|ing for Bankruptcy page 6

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 43 of 55

Debior 1 NANCY LOSTON

Case number (irknown)
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
M No

m Yes. Fill in the details for each gift or contribution

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
_ ___ $
Chanty's Name
$

 

Number Street

 

City State ZlP Code

mist Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

Cl Yes. Fiii in the details

Describe the property you test and Describe any insurance coverage for the loss Date of your Va¥ue of property
how the loss occurred y ` _ ` d , _ loss lost
include the amount mat insurance has paid. List pending insurance
claims on line 33 of Schedvte A/B: Property.:
$

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

lnclude any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy
m No
M Yes. Fiii in the details

Description and value of any property transferred

Date payment or Amount of payment
moneysharp.org

 

 

 

 

 

 

transfer was
1 ` made
Person Who Was Pald .Cred|t Counselmg
Number Street z 03/19 $ 10.00

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Paymerit, if Not You

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 44 of 55

Deb,m NANCY LOSTON

Case number iirknown)
First Name Middle Name Last Name

 

 

Descrlption and value of any property transferred ` Date payment or Amount of
t transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payrnent, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

El Yes. Fill in the deiaiis.

 

 

 

 

Description and value of any property transferred Date payment or Nnount of payment
; transfer was
made
Person Who Was Paid
Number Street z ____ $
$

 

City State ZlP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
lnclude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this Statement

MNO

El Yes. Fill in the deiaiis.

Description and value of property Describe any property or payments received Bate transfer
transferred _ or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

 

Person`s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 8

 

 

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 45 of 55

Debtor 1 NANCY LOSTON

First Name Middle Name Last Name

Case number (irknawn)

 

 

19,Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trustor similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNO

El Yes. Fill in the details.

Description and value of the property transterrad . Date transfer
y . was made

 

Name of trust

 

 

 

 

L|st Certain Flnancial Accounts, lnstruments, Safe Deposlt Boxes, and Storage units

i 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
lnclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

El Yes. Fill in the details

 

 

Last 4 digits of account number Type of account or Date amount wee _ Last balance before
instrument closed, sotd, moved, closing or transfer
or transferred
Name of Financial institution
XXXX-___ _ ___ _ n Checking ____ $
Number street m Savings

n Money market

 

n Brokerage

 

 

 

 

 

City State ZlP Code n Other
xxxx-_ ¢_ _ _ Cl checking ___ 3
Name of Financial lnstitlltion
n Savings
Number slreel n Money market

n Brokerage

 

n Other

 

City State ZlP Code

21_ Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

uNo

El Yes. Fill in the details

 

Who else had access to lt? y Describe the contents § Do you still
..... have it?
cl No
Name of Financial institution Name :. cl Yes

 

 

 

Number Street Number street

 

 

City State ZlP Code

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 9

 

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 46 of 55

Debtor 1 NANCY LO STO N Case number (irl<nown)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
m No
El Yes. Fill in the details

Who else has or had access to it? t Describe the contents Do you still
' 4 4 have tt?

  

 

 

 

 

 

 

 

y n No
Name of Storage Facility Name 1 ' n Yes
Number Street Number Street
City State ZlP Code
City State y ZlP Code
mldentlfy Property You Hold or Control for Someone Eise
23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,

or hold in trust for someone.

g No

n Yes. Fill in the detaiis.

Where is the property? Describethe oparty Value

 

 

0wner’s Name s

 

Number Street

 

Number Street

 

 

 

City State ZlP Code

 

 

City State ZlP Code

mive Details About Env|mnmentai information

For the purpose of Part 10, the following definitions app|y:

a Environmental law means any federai, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materia|.

a Site means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poiiutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

mNo

Ei Yes. Fill in the details

 

 

~ Govemmenzal unit , Envimnmemallaw, lr you know n 1 pate of notice
Name of site Governmentai unit
Number Street Number Street

City State ZlP Code

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 10

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 47 of 55

Debtm NANCY LOSTON

First Name Middle Name Last Name

Case number ur known

 

 

25. Have you notified any governmental unit of any release of hazardous material?

MNo

El Yes. Fill in the details.

 

 

 

 

Govemmental unit § Environmental law, ifyou imow it Date of notice
Name of site Governmental unit
Number Street Number Sh'eet
City State ZlP Code

 

City State ZlP Code

26. Have you been a party in anyjudicia| or administrative proceeding under any environmental |aw? lnclude settlements and orders.

mNo

El ves. Fill in the details

 

 

Court or agency Nature of the case maqu of the
j case
Case title
Court Name ' n Pendmg
n On appeal
Number Street n Col'lcluded
Case "“"‘be' city stare zlP code

m Give Detalls About Your Business or Connec¢lons to Any Business

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
cl A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
cl A partner in a partnership
cl An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part12.
n ¥es. Check all that apply above and fill in the details below for each business.
Describe the nature of the business § Employer identification number
f Do not include Sociai Security number or l11N.

 

Business Name

 

 

 

 

E|N: __ _ - _______
Number Street .` . . , t ,. .,
Name of accountant or bookkeeper Dates business existed
From ___ To
City State ZlP Code y H f
Describe the nature of the business 1 Employer identification number

Do not include Sociai Security number or lTIN.

 

Business Name

 

 

 

E|N:__-______________
Number Street " ' F : ~
Name of accountant or bookkeeper ~ ` Dates business existed
From ___ To

 

City State ZlP Code

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 11

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 48 of 55

Debm,1 NANCY LOSTQN

First Name Middle Name Last Name

Case number (uknown)

 

 

Emphyer identification number
y Do not include Saciai Security number or iT|N.

Describe the native of the business

 

Business Name

 

 

`ElN:___-____________
Number street Name of accountant or bookkeeper Dates business existed
From TO

 

City State ZlP Code

 

23. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

l;i No
lI] Yes. Fiii in the details below.

Date issued

 

Name MM f DD / VYYY

 

Number Street

 

 

City State ZlP Code

Part 12: Slgn Below

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

¥{\(MU\/\®Sizm x

\
Signature of Debtor 1 Signature of Debtor 2

 

Date Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

M No
l;l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
g No

[;i Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Dec/aration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Fi|ing for Bankruptcy page 12

 

Case 19-30420-|kg Doc 1 Filed 04/03/19 Page 49 of 55

Fill m this information to identify your case:

 

 

 

Debtor 1 NANCY LOSTON
First Name Middle Name Last Name

Debtor 2

(Spouse. if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Southern DiSi|’iCt Of iiiinOiS

Case number m Check if ihiS iS an
('fk"°‘”") amended filing

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

mist Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by property (Official Form 106D), fill in the
information below.

 

identify the creditor and the property that is unilateral What do you intend to do with the property that ` Did you claim tim property
secures a debt? as exempt orr Scheduie C?
Creditor’S
name: NONE Ei Surrender the property. Ei No
Ei Retain the property and redeem it. El yes
' i‘ f
Er:;(::_?ymn 0 n Retain the property and enter into a

securing debt Reaffirmation Agreement.

n Retain the property and [explain]:

 

 

 

Creditors Ei Surrender the property. E] No
name: l
Ei Retain the property and redeem it. Cl yes
. , f
E:):(::§;Ion 0 Ei Retain the property and enter into a
securing debt; Reaffirmation Agreement.

Ei Retain the property and [explain]:

 

 

 

Creditors n Surrender the property. E] No
name:

' ' m Retain the property and redeem it. |;] Yes
E:)Spcer:;mn of n Retain the property and enter into a
securing debt Reaffirmation Agreement.

n Retain the property and [explain]:

 

 

 

CrediiOF'S Ei Surrender the property. n NO
name:

n Retain the property and redeem it. El Yes
E;:‘::§;'On of n Retain the property and enter into a
securing debt: Reaffirmation Agreement.

n Retain the property and [explain]:

 

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 50 of 55

Debtor 1 NANCY LOSTON Case number (If knawn)

First Name Middle Name Last Name

 

 

List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. ¥ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property ieases Will the lease be assumed'?

Lessor’s name: |;} NO
n Ye

Description of leased S

property:

Lessor’s name: n No
Cl Y

Description of leased es

property:

Lessor’s name: n No

Description of leased n Yes

property'.

Lessor’s name: l;l NO
n Yes

Description of leased

property:

Lessor’s name: n No
n Yes

Description of leased

property:

Lessor’s name: n No
n Yes

Description of leased

property:

Lessor’s name: n No
|;i ¥es

 

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

m UCMW\ X

 

 

 

Signature of Debtor\¢) Signature of Debtor 2
Date}`g 3 3 0 f q Date
MM/ DD / YYYY MM / DD / YYYV

Official Form 108 Statement of lntention for lndividua|s Filing Under Chapter 7 page 2

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 51 of 55

Fill in this information to identify your case:

 

Check one box only as directed in this form and in
Form 122A-1Supp:

 

 

 

Debior 1 NANCY LOSTON
First Name Middle Name Last Name _ _
M 1. There is no presumption of abuse.
Debtor 2
(SP°USE' lm'i"g) F*'S'N=""€ Middle Name LastNa'"e l;l 2. The calculation to determine if a presumption of
, . . . . abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: SOuthel’n DIStrlCt Of lllanlS Means Test Calcu/ation (Ofnciai Form 122A_2)_
Case number l;l 3. The Means Test does not apply now because of
iii k"°‘~"i qualified military service but it could apply later.

 

 

 

n Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. |f more
space is needed, attach a separate sheet to this form. lnclude the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). lf you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Oflicia| Form 122A-1Supp) with this fonn.

m Ca|culate Your Current Monthly lncome

 

1. What is your marital and filing status? Check one only.
al Not married. Fill out Column A, lines 2-11.
n Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

n Married and your spouse is NOT filing with you. You and your spouse are:
l;l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

n Living separately or are legally separated. Fill out Column A, lines 2-11; do not li|| out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from atl sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101 (10A). For example, if you are filing on September 15, the S-mor)th period would be March 1 through
August 31. lf the amount oi your monthly income varied during the 6 months, add the income for all 6 months and divide the tota¥ by 6.
Fill in the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column on|y. lf you have nothing to report for any line. write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

$ 1838.22 $

3. Alimony and maintenance payments. Do not include payments from a spouse if 0_00
Column B is fined in. $ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. lnclude regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. lnclude regular contributions from a spouse only if Column B is not $ 0 00 $
filled in. Do not include payments you listed on line 3. '

5. Net income from operating a business, profession, Deb‘°r 1

 

Debtpr 2

or farm

Gross receipts (before all deductions) $___ $__

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ 0.00 $ :::_:y_) $ 0.00 $
6. Net income from rental and other real property Debtor1 Debtnr 2

Gross receipts (before all deductions) $___ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ 0.00 $ ::r:y_) $ 0.00
7. |nterest,,dividends, and royalties $ 0-00

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 1

Case 19-30420-|l<g Doc 1 Filed 04/03/19 Page 52 of 55

 

 

Debtor 1 NANCY LOSTON Case number (irknowni
First Name Middle Name Last Name
Column A Cotumn 8
Debtor 1 Debtor 2 or
ncn~tlling spouse
B. Unemployment compensation $ 0.00 $ 0.00

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you .................................................................................. $

For your spouse ................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $ 0.00

10. lncome frorn all other sources not listed above. Specify the source and amount.
Do not include any benehts received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. |f necessary, list other sources on a separate page and put the total below.

 

 

$ 0.00 $ 0.00
0.00 $ 0.00
Total amounts from separate pages, if any, + $ 0.00 + $ 0.00

 

11. Ca|culate your total current monthly income. Add lines 2 through 10 for each _
column. Then add the total for Column A to the total for Column B. 3 1838.22 $ 0.00 _ $ 1838.22

Total current
m:etermine Whether the Means Test Applies to You

monthly income
,' 12. Ca|culate your current monthly income for the year. Follow these steps.'

 

 

 

 

 

 

 

 

12a Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here') § $ 1838-22
Multiply by 12 (the number of months in a year). x 12
W… WWW…V scm.e"z
12b. The result is your annual income for this part of the form. 12b. § $ 22,058.64 §

§

13. Ca|culate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

¢”WFW(.WWWW"'""§
Fiii in the siaie in which you iive. j |inois §
Fill in the number of people in your householdl. 4
Fill in the median family income for your state and size of household ............................................................................................. 13_ $ 96»485~00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13, On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

Woato:§h:n x

Signature of Debto® Signature of Deblor 2

carey 3 g l)/q Date

MM/DD /YYYY MM/DD /YYYY

|f you checked line 14a, do NOT fill out or file Form 122A_2.
lf you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 2

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 53 of 55

Fill in this information to identify your case:

Debtor 1 NANCY LOSTON

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) FirsiName Middle Name Lasmame

 

United States Bankruptcy Court for the: Southern District Of illinois

Case number
(lf known)

 

 

D check if this is an amended filing

 

Official Form 122A-1Supp

 

Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 12/15

Fi|e this supplement together with Chapter 7 Statement of Your Current Monthly lncome (Official Form 122A-1), if you believe that you are
exempted frorn a presumption of abuse. Be as complete and accurate as possible. lf two married people are filing together, and any of the

exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

m ldentify the Kind of Debts You Have

y 1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as “incurred by an individual primarily for a

personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
individuals Filing for Bankruptcy (Official Form 101 ).

n No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption ofabuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1_
w Yes. Go to Part 2.

Determine Whether Military Service Provisions Apply to You

2_ Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

Etl No. Gotoiine 3.

n Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).

n No, Go to line 3.

m Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption ofabuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1.

3. Are you or have you been a Reservist or member of the Nationa| Guard?
M No. Comp|ete Form 122A-1. Do not submit this supplement
El Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
n No. Comp|ete Form 122A-1. Do not submit this supplement
m Yes. Check any one of the following categories that applies:

m l was called to active duty after September 11, 2001, for at least lt you Checked one of the Cat"-‘»QD¥"€S to the le“\ 90 to

90 days and remain on active duty. Form 122A»1. On the top of page 1 of Form 122A-1,
check box 3, The Means Test does not apply now, and
sign Part 3. Then submit this supplement with the signed
Form 122A-1. You are not required to fitl out the rest of
Official Form 122A»1 during the exctusion period. The

El | was called to active duty after September 11, 2001, for at least
90 days and was released from active duty on __
Which is fewer than 540 days before l file this bankruptcy case.

1

m l am performing a homeland defense activity for at least 90 days. exc“usi°” period means the time you am °" active duty
or are performing a homeland defense activity, and for
n | performed a homeland defense activity for at least 90 days, 540 days afterward_ 11 U_S,C_ § 797(b)(2)(D)(ii)_
ending on , which is fewer than 540 days '

if your exciusion period ends before your case is ctosed,
you may have to file an amended form later.

before l me this bankruptcy case_

 

 

Official Form 122A-1Supp Statement of Exemption from Presumption of Abuse Under § 707(b)(2)

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 54 of 55

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

lN RE; \\\QL’(\CLL{ l\@ 3\`5(\ CASE NO.

Debtor(s).
VERlFICATION OF CREDITOR MATRlX

The above named Debtor(s) hereby verify that the attached list of creditors is true and correct

to the best of my/our knowledge and that it corresponds to the creditors listed in my/our schedules.

Date: 'Ll " 3_ &QM`
bilal/lai team

Debtor l'

 

Joint Debtor

Case 19-30420-|i<g Doc 1 Filed 04/03/19 Page 55 of 55

CONSUMER PORTFOLIO SVS
19500 JAMBOREE RD SUITE 500
IRVINE, CA 92612

SANTANDER CONSUMER USA
PO BOX 961245
FORT WORTH, TX 75161

ST LOUIS COMMUNITY CU
1436 S BIG BEND BLVD
RICHMOND HEIGHTS, MO 63117

US BANK
425 WALNUT STREET
CINCINNATI, OH 45202

CHARTER COMMUNICATIONS
400 ATLANT[C STREET
STAMF()RI), CT 06901

(}CS CREDlT UNl()N
1119 S LlNCOLN AVENUE
O‘FALL()N, lL 62269

I C SYSTEMS COLLECTlONS
PO BOX 64378
SAINT PAUL, MN 55164-0378

3502 \i§e>l' bates
Da;tp¢r or eli osc

R€~’>SC>CQ\OACQ| Q,redu`i' ger\/\ccg D\C,.
Y.o»€>ox 5\`1\
m€%\'b©v@r>§>h \ mla OE>%\ ”Sl'll

